DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claim 1, filed 10/04/2022, have made the claim objections directed to claim 1 and 2 moot.  The claim objections directed to claim 1 and 2 of 07/07/2022 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama US 2012/0171062 in view of Sano US 2015/0150470, Fujisaki USPN 8721303, and Hirata US 2013/0266461.
Regarding Claim 1: Kodama US 2012/0171062 discloses the limitations:
a silencing jet orifice plate (the silencing jet orifice plate is defined by the sum of its parts), comprising; a suspension plate (51, Fig 8-10) permitted to undergo a bending vibration (¶0078, section 51 vibrates in response to vibration of actuator 40); and a central aperture 52 formed on a center of the suspension plate (Figure 8-10, ¶0078); a chamber frame 53A carried and stacked on the suspension plate (as seen in Fig 10); an actuator 40 carried and stacked on the chamber frame (Fig 8), wherein the actuator 40 generates the bending vibration (¶0078) in a reciprocating manner (i.e. in the manner illustrated in Fig 3A & 3B) as a voltage is applied thereto (¶0080); an insulation frame (53B, 53B is a resin spacer, ¶0069, ¶0076) carried and stacked on the actuator (as seen in Fig 8 and Fig 10); and a conductive frame (70,71, ¶0076) carried and stacked on the insulation frame (as seen in Fig 8 and Fig 10), and comprising a conductive-frame pin (72, ¶0076,¶0069-¶0071, see Fig 8), wherein a resonance chamber (i.e. chamber in Fig 10 between elements 41, 51, and 53A) is collaboratively defined by the actuator (i.e. element 41 of actuator 40), the chamber frame 53A and the silencing jet orifice plate (i.e. suspension plate 51 of the silencing jet orifice plate), wherein when the silencing jet orifice plate is driven by the actuator in resonance, the suspension plate of the silencing jet orifice plate is vibrated and displaced in the reciprocating manner (¶0078), so as to achieve fluid transportation (i.e. suck fluid through 52 and discharge fluid through 55, ¶0080),
wherein the actuator 40 comprises: a piezoelectric thin plate (41,61), a piezoelectric thick plate 43 and a piezoelectric element 42, wherein the piezoelectric thin plate (41,61) is carried and stacked on the chamber frame (as seen in Fig 10 element 61 is on top of element 53A), the piezoelectric thick plate 43 is carried and stacked on the piezoelectric thin plate (as seen in Fig 10 element 43 is on top of element 41), and the piezoelectric element is carried and stacked on the piezoelectric thick plate (as seen in Fig 10), wherein the piezoelectric element drives the piezoelectric thin plate and the piezoelectric thick plate as the voltage is applied (¶0076-¶0080), and generates the bending vibration in the reciprocating manner (¶0078-¶0080), wherein the piezoelectric thin plate (41,61) and the piezoelectric thick plate 43 are made of two metals (elements 41,61 are made from nickel, see ¶0076-¶0077, ¶0067-¶0068; element 43 is made from stainless steel SUS 430, see ¶0076-¶0077) having different thermal expansion coefficients, two different flexibilities and two different rigidities (since the two plates are made of different materials (e.g. nickel and stainless steel) the two metals would have “different thermal expansion coefficients, two different flexibilities and two different rigidities” as claimed), and the piezoelectric thin plate is not stainless steel (elements 41,61 are made from nickel, nickel is not stainless steel). Kodama US 2012/0171062 is silent regarding the limitations: a silencing plate, wherein the silencing plate is disposed and fixed on the central aperture disposed at the center of the suspension plate; the piezoelectric thin plate being thinner than the piezoelectric thick plate; and the piezoelectric thick plate is not stainless steel.
However, Sano US 2015/0150470 does disclose the limitations:
a silencing jet orifice plate (the silencing jet orifice plate is defined by the sum of its parts), comprising; a silencing plate (142A, it is noted that element 142A of Sano has the same structure and arrangement as element 211a of the instant application, thus structure of 142A in the prior art of Sano US 2015/0150470 would be capable of silencing; 142A in the prior art of Sano US 2015/0150470 is able to perform silencing within the same confines as the instant application, also see MPEP §2114, and §2173.05(g).); a suspension plate 140 permitted to undergo a bending vibration (Fig 9-12, ¶0100); and a central aperture 141 formed on a center of the suspension plate (Fig 10, ¶0061, ¶0096-¶0097), wherein the silencing plate 142A is disposed and fixed on the central aperture disposed at the center of the suspension plate (Fig 10, ¶0097-¶0100); an actuator (130, ¶0100), wherein the actuator generates the bending vibration in a reciprocating manner as a voltage is applied thereto (¶0100-¶0103); wherein when the silencing jet orifice plate is driven by the actuator in resonance, the suspension plate of the silencing jet orifice plate is vibrated and displaced in the reciprocating manner, so as to achieve fluid transportation (¶0100-¶0103). Kodama US 2012/0171062 is silent regarding the limitations: the piezoelectric thin plate being thinner than the piezoelectric thick plate.
	However Fujisaki USPN 8721303 does disclose the limitations: an actuator 20, wherein the actuator (20, Column 5 Line 13-34) comprises a piezoelectric thin plate (23, Column 5 Line 26-34, element 23 is 0.05 mm thick Column 7 Line 48-49), a piezoelectric thick plate (22, Column 5 Line 26-34, element 22 is 0.2 mm thick Column 7 Line 46-47), and a piezoelectric element (21, Column 5 Line 26-34), wherein the piezoelectric thin plate is thinner than the piezoelectric thick plate (the piezoelectric thin plate 23 has a thickness of 0.05 mm which is less than the 0.2 mm thickness of piezoelectric thick plate 22, thus the thin plate 23 is thinner than the thick plate 22). Kodama US 2012/0171062 is silent regarding the limitations: the piezoelectric thick plate is not stainless steel.
	However Hirata US 2013/0266461 does disclose the limitations: an actuator (53, Fig 10), the actuator including a leaf spring 56, a piezoelectric thick plate 55, and a piezoelectric element 3B, wherein the thick plate 55 is made of metal (element 55 is made from phosphor bronze ¶0080, phosphor bronze is a metal), and the piezoelectric thick plate is not stainless steel (element 55 is made from phosphor bronze, phosphor bronze is not stainless steel).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension plate 51 having inlet vent 52 (¶0081) of Kodama US 2012/0171062 with the silencing plate (i.e. valve body 142A) of Sano US 2015/0150470 in order to prevent backflow of fluid through the suction opening during operation of the piezo pump, thereby providing a piezo pump with superior pressurization efficiency (¶0103); to modify the unknown thicknesses for the piezoelectric thin plate (41,61) and the piezoelectric thick plate 43 of Kodama US 2012/0171062 with the 0.05 mm thickness for the piezoelectric thin plate 23 and the 0.2 mm thickness for the piezoelectric thick plate 22 as taught by Fujisaki USPN 8721303, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, applicant appears to have placed no criticality on the thickness of either the piezoelectric thin plate or the piezoelectric thick plate, as noted by the lack of any discussion of unexpected results, and the indication at Page 13 Line 6-9 of the specification filed on 05/07/2021, that the piezoelectric-thick plate thickness is thicker than the piezoelectric thin plate thickness, however no function or result is tied to this relationship; and to modify the stainless steel material of reinforcing plate 43 of Kodama US 2012/0171062 with the phosphor bronze material for reinforcing plate 55 as taught by Hirata US 2013/0266461 in order to use a material having a higher coefficient of linear expansion for the reinforcing plate so as to appropriately reset the coefficient of linear expansion for each member of the actuator (¶0080).
Furthermore, it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unknown thicknesses for the piezoelectric thin plate (41,61) and the piezoelectric thick plate 43 of Kodama US 2012/0171062; in the device of Kodama US 2012/0171062 as modified by Sano US 2015/0150470 and Hirata US 2013/0266461, by making the thickness for the piezoelectric thin plate (41,61) to be less than the thickness of the piezoelectric thick plate 43 since it has been held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case: the device of Kodama US 2012/0171062 as modified by Sano US 2015/0150470, and Hirata US 2013/0266461 would appear to function similarly to the instant application given the claimed relative thickness of the piezoelectric thin plate and the piezoelectric thick plate; and the modification would not appear to adversely affect the operation of the prior art device. Furthermore, applicant appears to have placed no criticality on the relative thickness the piezoelectric thin plate and the piezoelectric thick plate, as noted by the lack of any discussion of unexpected results, and the indication at Page 13 Line 6-9 of the specification filed on 05/07/2021, that the piezoelectric-thick plate thickness is thicker than the piezoelectric thin plate thickness, without any function or result is tied to this relationship.
Additionally, Regarding Claim 1: in the combination of prior art of Kodama US 2012/0171062 in view of Sano US 2015/0150470, Fujisaki USPN 8721303, and Hirata US 2013/0266461 the combination of prior art discloses: wherein the piezoelectric thin plate (Kodama - 41,61) and the piezoelectric thick plate (Kodama - 43 | Hirata - 55) are made of two metals (Kodama - elements 41,61 (the piezoelectric thin plate) are made from nickel, see ¶0076-¶0077, ¶0067-¶0068; and the piezoelectric thick plate (Kodama - 43 | Hirata - 55) is made from phosphor bronze (Hirata - ¶0080), phosphor bronze is a metal) having different thermal expansion coefficients, two different flexibilities and two different rigidities (since the two plates are made of different materials (e.g. nickel and phosphor bronze) the two metals would have “different thermal expansion coefficients, two different flexibilities and two different rigidities” as claimed).

    PNG
    media_image1.png
    1057
    1098
    media_image1.png
    Greyscale
 Annotated Figure 8 of Kodama US 2012/0171062 (Attached Figure 1)
Regarding Claim 4: Kodama US 2012/0171062 does disclose the limitations: wherein the piezoelectric thin plate (41,61) has at least one first side length (see Annotated Figure 8 of Kodama US 2012/0171062 (Attached Figure 1) above) and at least one second side length (Attached Figure 1), and the length of the at least one first side length and the length of the at least one second side length are the same (the length of the diameter would be the same on the first side and the second side); wherein the piezoelectric thick plate 43 has at least one third side length (Attached Figure 1) and at least one fourth side length (Attached Figure 1), and the length of the at least one third side length and the length of the at least one fourth side length are the same (the length of the diameter would be the same on the third side and the fourth side); wherein the piezoelectric element 42 has at least one fifth side length (Attached Figure 1) and at least one sixth side length (Attached Figure 1), and the length of the at least one fifth side length and the length of the at least one sixth side length are the same (the length of the diameter would be the same on the fifth side and the sixth side).

    PNG
    media_image2.png
    602
    1060
    media_image2.png
    Greyscale
Annotated Figure 10 of Kodama US 2012/0171062 (Attached Figure 2)
Regarding Claim 5: Kodama US 2012/0171062 does disclose the limitations: wherein the length of the at least one first side length is greater than the length of the at least one third side length (Attached Figure 1, also see Annotated Figure 10 of Kodama US 2012/0171062 (Attached Figure 2) above), the length of the at least one first side length is greater than the length of the at least one fifth side length (Attached Figure 1 & Attached Figure 2), and the length of the at least one third side length is equal to the length of the at least one fifth side (as seen in Attached Figure 1 & Attached Figure 2, the fifth side length is equal to the diameter of the piezoelectric element 42 and is illustrated by the length of the cross section of element 42 in Figure 10, the third side length is equal to the diameter of second plate 43 and is illustrated by the length of the cross section of element 43 in Figure 10, and also illustrated in Figure 10 the length of the cross sections of element 43 and element 42 are shown as being the same, thus Kodama teaches the length of the third side is equal to the length of the fifth side).
Regarding Claim 6: Kodama US 2012/0171062 does disclose the limitations: wherein a ratio of the length of the at least one fifth side length to the length of the at least one third side length (as seen in Attached Figure 1 & Attached Figure 2, the fifth side length is equal to the diameter of the piezoelectric element 42 and is illustrated by the length of the cross section of element 42 in Figure 10, the third side length is equal to the diameter of second plate 43 and is illustrated by the length of the cross section of element 43 in Figure 10, and also illustrated in Figure 10 the length of the cross sections of element 43 and element 42 are shown as being the same, thus Kodama teaches the length of the third side is equal to the length of the fifth side) is in a range of 1:1 to 1:1.5 (since the fifth side length and the third side length are the same, then the ratio of the fifth side length to the third side length would be 1:1, which is in the claimed range).
Regarding Claim 7: Kodama US 2012/0171062 is silent regarding the limitations: wherein the length of the at least one first side length and the length of the at least one second side length range from 5.0 mm to 16.0 mm.
However it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the at least one first side length and the length of the at least one second side length of Kodama US 2012/0171062 to both be equal to a value in the range from 5.0 mm to 16.0 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case the device of Kodama US 2012/0171062 as modified by Sano US 2015/0150470 and Hirata US 2013/0266461 would appear to function similarly to the instant application given the length of the first side length and the length of the second side length in the claimed range and the modification would not appear to adversely affect the operation of the prior art device. Further applicant appears to have placed no criticality on the first side length and the second side length in the claimed range as noted by the lack of any discussion of unexpected results, and the indication at page 12 Line 9-11 of the specification filed on 05/07/2021 that the first side length and the second side length “is preferably but not exclusively 12.80 mm” which is a value within the range of 5.0 mm - 16.0 mm.
Regarding Claim 8: Kodama US 2012/0171062 is silent regarding the limitations: wherein the length of the at least one third side length and the length of the at least one fourth side length range from 3.5 mm to 9.5 mm.
However it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the at least one third side length and the length of the at least one fourth side length of Kodama US 2012/0171062 to both be equal to a value in the range from 3.5 mm to 9.5 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case the device of Kodama US 2012/0171062 as modified by Sano US 2015/0150470 and Hirata US 2013/0266461 would appear to function similarly to the instant application given the length of the at least one third side length and the length of the at least one fourth side length in the claimed range and the modification would not appear to adversely affect the operation of the prior art device. Further applicant appears to have placed no criticality on the third side length and the fourth side length in the claimed range as noted by the lack of any discussion of unexpected results, and the indication at page 12 Line 6-8 of the specification filed on 05/07/2021 that the third side length and the fourth side length “is preferably but not exclusively 8.40 mm” which is a value within the range of 3.5 mm - 9.5 mm.
Regarding Claim 9: Kodama US 2012/0171062 is silent regarding the limitations: wherein the length of the at least one fifth side length and the length of the at least one sixth side length range from 2.95 mm to 9.0 mm. 
However it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the at least one fifth side length and the length of the at least one sixth side length of Kodama US 2012/0171062 to both be equal to a value in the range from 2.95 mm to 9.0 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case the device of Kodama US 2012/0171062 as modified by Sano US 2015/0150470 and Hirata US 2013/0266461 would appear to function similarly to the instant application given the length of the at least one fifth side length and the length of the at least one sixth side length in the claimed range and the modification would not appear to adversely affect the operation of the prior art device. Further applicant appears to have placed no criticality on the fifth side length and the sixth side length in the claimed range as noted by the lack of any discussion of unexpected results. 
Regarding Claim 11: Kodama US 2012/0171062 as modified by Sano US 2015/0150470, Fujisaki USPN 8721303, and Hirata US 2013/0266461 discloses the claimed limitations except for: “wherein the piezoelectric thick plate comprises at least one piezoelectric-thick-plate corner, the at least one piezoelectric-thick-plate corner is a rounded corner, and the rounded corner has a radius less than 2.0 mm.” 
However changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of “wherein the piezoelectric thick plate comprises at least one piezoelectric-thick-plate corner, the at least one piezoelectric-thick-plate corner is a rounded corner, and the rounded corner has a radius less than 2.0 mm.” was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP § 2144.04(IV)(B).  This is particularly true when the specification gives little or no description of why such changes in shape are unique, unpredictable, advantageous, or the like.  The only disclosure given in the application with regards to the significance of the “piezoelectric thick plate comprises at least one piezoelectric thick plate corner, the at least one piezoelectric thick plate corner [being] a rounded corner” is a statement saying that “with the design of the rounded corners in the piezoelectric thick plate, the physical damage to the piezoelectric thin plate is reduced” (Page 13 ¶0028 of Specification filed 05/07/2021). However, this statement does not make sense given that the thick plate and the thin plate are secured to each other, and bend together, thus the statement in the specification does not make sense, and as a result fails to demonstrate criticality of the limitations directed to the shape of the corners for the piezoelectric thick plate; regarding the radius of the rounded corners, applicant appears to have placed no criticality on the radius of the at least one piezoelectric thick-plate corner being less than 2.0 mm as noted by the lack of any discussion of unexpected results, and the indication at Page 9 Line 21-27 of the specification filed on 05/07/2021 that the shape of the corners can be changed to be square corners, bevel corners or polygonal corners.
Hence, it would have been obvious to one having ordinary skill in the art at the time of applicant's invention to change the shape of the piezoelectric thick plate such that the piezoelectric thick plate has --at least one piezoelectric-thick-plate corner, the at least one piezoelectric-thick-plate corner is a rounded corner, and the rounded corner has a radius less than 2.0 mm.-- as such changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP § 2144.04(IV)(B).
Regarding Claim 12: Kodama US 2012/0171062 as modified by Fujisaki USPN 8721303 does disclose the limitations: wherein the piezoelectric thick plate (Kodama - 43 | Fujisaki - 22) has a piezoelectric-thick-plate thickness (Kodama - element 43 has a thickness as seen in Figure 10 | Fujisaki - element 22 is 0.2 mm thick Column 7 Line 46-47), and the piezoelectric-thick- plate thickness ranges from 0.05 mm to 0.5 mm (Fujisaki - element 22 is 0.2 mm thick, 0.2 mm is within the claimed range of 0.05 mm to 0.5 mm).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama US 2012/0171062 in view of Sano US 2015/0150470, Fujisaki USPN 8721303, and Hirata US 2013/0266461 as applied to claim 3 above, and further in view of Hirata US 2013/0058818.

    PNG
    media_image3.png
    498
    1085
    media_image3.png
    Greyscale
 Annotated Figure 10 of Kodama US 2012/0171062 (Attached Figure 3)

Regarding Claim 10: Kodama US 2012/0171062 as modified by Sano US 2015/0150470, Fujisaki USPN 8721303 and Hirata US 2013/0266461 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Kodama US 2012/0171062 discloses the limitations: wherein the piezoelectric thin plate (41,61) comprises at least another piezoelectric-thin-plate corner (see Annotated Figure 10 of Kodama US 2012/0171062 (Attached Figure 3) above), which is a non-rounded corner (Attached Figure 3). Kodama US 2012/0171062 does not disclose the limitations: wherein the piezoelectric thin plate comprises at least one piezoelectric-thin-plate corner, the at least one piezoelectric-thin-plate corner is a rounded corner, and the rounded corner has a radius less than 2.0 mm. 

    PNG
    media_image4.png
    649
    1014
    media_image4.png
    Greyscale
 Annotated Figure 6 of Hirata US 2013/0058818 (Attached Figure 4)

However Hirata US 2013/0058818 does disclose the limitations: a piezoelectric thin plate (141,161, Fig 6, ¶0054) wherein the piezoelectric thin plate comprises at least one piezoelectric-thin-plate corner (see Annotated Figure 6 of Hirata US 2013/0058818 (Attached Figure 4) above), the at least one piezoelectric-thin-plate corner is a rounded corner (Attached Figure 4). 
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three non-functional external corners (where one of the three non-functional external corners is generally indicated by element 61 in Fig 6 and Fig 8) of the piezoelectric thin plate (41,61) of Kodama US 2012/0171062 with the rounded corners of plate (141,161) as taught by Hirata US 2013/0058818 in order to reduce the amount of material used and/or reduce the total overall weight of the piezoelectric thin plate, as compared to a piezoelectric thin plate without any rounded corners; and it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radius of the rounded corner for the at least one piezoelectric thin-plate corner in the device of Kodama US 2012/0171062 as modified by Sano US 2015/0150470, Fujisaki USPN 8721303, Hirata US 2013/0266461, and Hirata US 2013/0058818 to be less than 2.0 mm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case the device of Kodama US 2012/0171062 as modified by Sano US 2015/0150470, Fujisaki USPN 8721303, Hirata US 2013/0266461, and Hirata US 2013/0058818 would appear to function similarly to the instant application given the radius of the at least one piezoelectric thin-plate corner in the claimed range and the modification would not appear to adversely affect the operation of the prior art device. Further applicant appears to have placed no criticality on the radius of the at least one piezoelectric thin-plate corner in the claimed range as noted by the lack of any discussion of unexpected results, and the indication at page 8 Line 24-28 of the specification filed on 05/07/2021 that the radius of the at least one piezoelectric thin-plate corner “is preferably but not exclusively less than 2.0 mm”.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama US 2012/0171062 in view of Sano US 2015/0150470, Fujisaki USPN 8721303, and Hirata US 2013/0266461 as applied to claim 1 above, and further in view of Han US 2018/0066649.
Regarding Claim 13: Kodama US 2012/0171062 as modified by Sano US 2015/0150470, Fujisaki USPN 8721303, and Hirata US 2013/0266461 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Kodama US 2012/0171062 contemplates other embodiments where the diaphragm may be rectangular or polygonal (¶0111). Kodama US 2012/0171062 is silent regarding the limitations: wherein the piezoelectric element comprises four piezoelectric-element corners, and the four piezoelectric-element corners are square corners. 
However Han US 2018/0066649 does disclose the limitations: an actuator 13, wherein the actuator 13 comprises: a piezoelectric thin plate (130,131, ¶0027 Fig 2A); and a piezoelectric element 133, wherein the piezoelectric element 133 comprises four piezoelectric-element corners (i.e. four corners of element 133 illustrated in Fig 2A, ¶0027), and the four piezoelectric-element corners are square corners (element 133 is discloses as being a square plate structure, thus it would have square corners, ¶0027 Fig 2A). 
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piezoelectric thin plate (41,61) and the piezoelectric element 42 of Kodama US 2012/0171062 with the square piezoelectric thin plate (130,131) and the square plate structure piezoelectric element 133 of Han US 2018/0066649 in order to provide a piezoelectric actuator that is more power-saving (¶0036-¶0037).
Regarding Claim 14: Kodama US 2012/0171062 as modified by Fujisaki USPN 8721303 does disclose the limitations: wherein the piezoelectric thin plate (Kodama - 41,61 | Fujisaki - 23) has a piezoelectric-thin-plate thickness (Kodama - element 41,61 has a thickness as seen in Figure 10 | Fujisaki - element 23 is 0.05 mm thick Column 7 Line 48-49), and the piezoelectric-thin-plate thickness ranges from 0.05 mm to 0.2 mm (Fujisaki - element 23 is 0.05 mm, Column 7 Line 48-49, 0.05 is within the claimed range of from 0.05 mm to 0.2 mm).
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Response to Arguments
Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive. 
Page 7 ¶2-Page 8 ¶3: Applicant traverses the rejection of claim 1 , arguing that the combination of prior art references of Kodama US 2012/0171062, Sano US 2015/0150470, Fujisaki USPN 8721303, and Hirata US 2013/0266461 do not disclose the limitations "the piezoelectric thin plate and the piezoelectric thick plate are made of two metals having different thermal expansion coefficients, two different flexibilities and two different rigidities, and both are not stainless steel." recited in claim 1.
--Examiner disagrees. In response to applicant's arguments against the references of Kodama US 2012/0171062 and Hirata US 2013/0266461 individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, the stainless steel material of the piezoelectric thick plate 43 of Kodama is modified with the phosphor bronze material for reinforcing plate 55 as taught by Hirata US 2013/0266461 in order to use a material having a higher coefficient of linear expansion for the reinforcing plate so as to appropriately reset the coefficient of linear expansion for each member of the actuator (¶0080).
In traversing the above portion of the prior art rejection applicant states: 

    PNG
    media_image5.png
    465
    929
    media_image5.png
    Greyscale

In explaining the reasoning why applicant disagrees, applicant states that “reinforcing plate 55 of Hirata ‘461 (which is) regarded as the piezoelectric thick plate of the present disclosure is made of a material which is not stainless steel, the leaf spring 56 of Hirata ‘461 corresponding to the piezoelectric thin plate of the present disclosure is made of stainless steel.” However, applicant is ignoring the fact that the prior art of Kodama US 2012/0171062 already teaches that the piezoelectric thin plate (41,61) is made from nickel; and nickel is a metal material that is not stainless steel. Also, when the material of plate 43 of Kodama is modified with the phosphor bronze material for reinforcing plate 55 as taught by Hirata US 2013/0266461 then the piezoelectric thick plate (Kodama - 43 | Hirata - 55) is made from phosphor bronze; and phosphor bronze is a metal material that is not stainless steel. Thus the combination of prior art  references teach a piezoelectric thick plate and a piezoelectric thin plate, where both are not made from stainless steel. Therefore, applicants arguments based on piecemeal analysis of the references and the material of the piezoelectric thick plate and the piezoelectric thin plate are not persuasive.
Additionally, in response to applicant's argument (Page 8 ¶3) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the prior art references cannot achieve the advantages of avoiding to generate two adjacent resonance frequencies, preventing the driving frequency offset result from the adjacent resonance frequencies, achieving effective electric driving and improving the working efficiency of the actuator) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, for at least the reasons discussed above applicants arguments are not persuasive.--
Page 9 ¶1: Applicant continues to traverse the rejection of claim 1, stating that the prior art of Sano and Fujisaki do not cure the deficiencies of Kodama.
--Applicants arguments are not persuasive. Applicant makes no new arguments with respect to claim(s) 1. Additionally, applicant has not argued any deficiency with respect to the claim language, which the prior art of Sano and Fujisaki were relied upon for, to reject the language of claim 1. Thus applicants arguments are not persuasive for the same reasons already discussed above.--
Page 9 ¶4-¶5: Applicant traverses the rejection(s) of claim(s) 4-14 based entirely on the arguments discussed above with respect to claim(s) 1.
--Applicants arguments are not persuasive. Applicant makes no new arguments with respect to claim(s) 4-14. Thus applicants arguments are not persuasive for the same reasons already discussed above.--
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/           Examiner, Art Unit 3746                                                                                                                                                                                             /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746